Citation Nr: 1225836	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  05-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a neck disability.

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2007.  However, the Veteran specifically declined to offer testimony regarding his neck disability.  The matter was then remanded by the Board in October 2007 for additional development.

After that development was completed, the matter was returned to the Board and the Veteran's claim was denied in a September 2008 decision.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand (JMR), the Board's decision was vacated by the Court and the matter was remanded back to the Board for readjudication.  The Board then remanded the claim in March 2011 for additional development and readjudication.  The matter now returns to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required in order to fully and fairly adjudicate the Veteran's claim.

Pursuant to the Board's March 2011 remand, the Veteran's recent VA treatment records were obtained and associated with the file.  Records dated in August 2009 show that the Veteran reported receiving Social Security benefits.  However, records relating to those benefits have not been associated with the claims file.

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Therefore, on remand, those records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


